   ^          DISTRICT   COURT       OF 1VI ARYLAND FOR Howard 1-2
                                                               County                                                    \
                       Case
                        Case  1:20-cv-02843-RDB
                               1:20-cv-02843-RDB     Document
                                                      Document  2 Filed
                                                                      Filed09/30/20
                                                                              09/30/20 Page  Page12ofof31   32
              ''         LOCATED AT (COURT ADDRESS)                 COMPLAINT/APPLICATION AND AFFIDAVIT
              3451 COURTHOUSE DRTVE                                           IN SUPPORT OF JUDGMENT                          \
              ELLICOTT CITY, MARYLAND 21043                _______ □ $5,000 or under □ over $5,000 B over $10,000
                                                            Cleric Please docket this case in an action of CD contract ® tort
                               C ASE NO.                 ) □ replevin □ detinue □ bad faith insurance claim •

Ccv                                                        The particulars of this case are:              r

                                                                                                                                                                              1 —.2 ‘   '        S
                                         parties
  Plaintiff                                                                                                                SEE ATTACHED COMPLAIN^’-                                              £■£
    Carlos a. phears
       10645 GRAMERCY PLACE, #150                                                                                                                                                                Ci i
       COLUMBIA, MARYLAND 21044                                                                                                                                                  L-) —1
                                                                                                                                                                                 —• o
                                                                                                                                                                                                 05
                                                                                                                                                                                                             !
V
                                                                                                                                                                                   :ic      -\                   p
                                           vs.
  Defendants):                                                                        Serve by:
  i-LVNV FUNDING, LLC, C/O CSC-LAWYERS                                                2] Certified                                                                                                     C".
                                                                                          Moil
    INCORPORATED SERVICE COMPANY                                                      O Private
    7 ST. PAULT STREET, SUITE 820                                                         Process
    BALTIMORE, MARYLAND 21202                                                         □ Constable.
                                                                                      Q Sheriff
                                                                                      Serve by:
  2-RESURGENT CAPITAL SERVICE, L.P. C/O THE                                           0 Certified
    CORPORATION TRUST INCORP.                                                             Mail
                                                                                      □ Priv3B3
    351 WEST CAMDEN STREET                                                                Process
    BALTIMORE, MARYLAND 21203                                                         □ Constable
                                                                                      □ ShcnET
                                                                                      Serve by:                                                     (See Continuation Sheet)
  3 CREDIT CONTROL, LLC C/O THE                                                       63 Certified
    CORPORATION TRUST, INC.                                                               Mail
                                                                                                           The plaintiff claims $13,000.00         pius interest of $__________
                                                                                      □JWwattr-
    2405 YORK ROAD, SUITE 201
                                                                                                           interest at the O legal rateI~1 contractual rate calculated at______
    LUTHERVILLE, MARYLAND 21093-2264                                                  O GmafflaMc
                                                                                      □ SSttsaf
                                                                                                           from                   to                           days x S________
                                                                                      Serve by:
                                                                                                           per day) and attorney's fees of S TBD              _ plus court costs.
  4.
                                                                                      □ Certified          CH Return of the property and damages of $
                                                                                         Mail
                                                                                      □ Private
                                                                                                              for its detention in an action of replevin.
                                                                                         Process           LJ Return of the property, or its value, plus damages of
                                                                                      □ Constable             $- ____                        for its detention in action of detinue.
                                                                                      □ sheritry Q Other:
                                                                                                                 and demands judgment for relief.
                                         ATTORNEYS
  For Plaintiff - Name, Address, Telephone Number & Code
                                                                                                                           Signature of PlaintifiZAttonicy/Actoraey Code                                     CPF ID No.
   NONE-PROSE                                                             Printed Name: CARLOS A. PHEARS_____
                                                                          Address: 10645 GRAMERCY PLACE, #150
                                                                          Telephone Number: (443) 319-5938______
                                                                          Fax: NONE
                                                                          E-mail: cpbears@comcast.net
                                                      MILITARY SERVICE AFFIDAVIT
□ Defendant(s)__________________________________ ___________________________________ ____ is/are in the military service.
H No defendant is in the military service. The facts supportingiSiis statement are: The Defendants are corporations and not subject to Military
Service
                                              Specific lucts must bo given lur the Court io conclude that each Detemlum who is a natural person is noi in the military.


□ lam unable to determine whether or not any defendant is in military service.
1 hereby declare or affirm under the penalties of perjury that the facts and matters set forth in the aforegoing Affidavit are true and correct to
the best of my knowledge, information, and belief.
                       August 31,2020
                                  Date                                                                                                                 Signature of Alfiaut

                  APPLICATION AND AFFIDAVIT IN SUPPORT OF JUDGMENT (See Plaintiff Notice on Back Page)
  Attached hereto are the indicated documents which contain sufficient detail as to liability and damage to apprise the defendant clearly of the
  claim against the defendant, including the amount of any interest claimed.                           i
. □ Properly authenticated copy of any note, security agreement upon which claim is based □ Itemized statement of accountLJ Interest worksheet
  □ Vouchers □Check □ Other written document HI              _________■                               □ Verified itemized repair'bill or estimate
  I HEREBY CERTIFY: That I am the IS plaintiff □____________________________of the plaintiff herein and am competent to testify
  to die matters stated in this Complaint, which are made on my personal knowledge; that there is jusdy due and owing by the defendant to the
  plaintiff the sum set forth in the Complaint.
  I solemnly affirm under the penalties of perjury and upon personal knowledge that the contents of the above Complaint are true and I am
  competent to testify to these matters.
                         August 31,2020
                                  Date                                                                                                                Sigmuure of At'lioni
DC-CV-001 (front) (Rev. 12/2018)
—*
            Case
             Case1:20-cv-02843-RDB
                  1:20-cv-02843-RDB Document
                                     Document1-2
                                              2 Filed
                                                 Filed09/30/20
                                                       09/30/20 Page
                                                                 Page23ofof31
                                                                            32


                           DISTRICT COURT OF MARYLAND FOR HOWARD COUNTY

     CASE NO.: CV


     CARLOS A. PHEARS                                 * COMPLAINT: V $10,000 or Over
     10645 Grafnercy Place #150
     Columbia, Maryland 21044                         *    ACTION: V Civil V Tort

          PLAINTIFF                                   *    Plaintiff Claims: $12,000.00
                                                                             plus, court costs
     VS                                               *

     LVNV FUNDING, LLC.                               *
     C/O RESIDENT AGENT FOR DEFENDANT -
     CSC-LAWYERS INCORPORATING                        %
     SERVICE COMPANY
                                                      ft


     7 ST. PAUL STREET
     SUITE 820                                        ft


     BALTIMORE MD 21202
                                                      ft


     AND
                                                      ft


     RESURGENT CAPITAL SERVICES, L.P.
     C/O RESIDENT AGENT FOR DEFENDANT                 ft


     THE CORPORATION TRUST INCORP.
     351 WEST CAMDEN STREET                           ft


     BALTIMORE, MARYLAND 21201
                                                      ft


     AND
                                                      ft


     CREDIT CONTROL, LLC.
     C/O RESIDENT AGENT FOR                           ft


     DEFENDANT-THE CORPORATION TRUST
     INCORPORATED                                     ft


     2405 YORK ROAD, SUITE 201
                                                      ft
     LUTHERVILLE TIMONIUM MD 21093-2264

          DEFENDANTS
                      ft            ft   ft    ft                    ft             ft   ft


                                              COMPLAINT

             NOW COMES Plaintiff, Carlos A. Phears, and files this Complaint against Defendants

     LVNV Funding, LLC. C/O CSC-Lawyers Incorporating Service Company; Resurgent Capital

     Services , L.P. C/O The Corporation Trust, Incorporated; and Credit Control, LLC C/O The

     Corporation Trust for violations of the Maryland Consumer Debt Collection Act (“MCDCA”), Md

     Code Ann., Commercial Law Article, §§ 14-201, et. seq., the Federal Fair Debt Collection

                                                                                                 1
      Case
       Case1:20-cv-02843-RDB
            1:20-cv-02843-RDB Document
                               Document1-2
                                        2 Filed
                                           Filed09/30/20
                                                 09/30/20 Page
                                                           Page34ofof31
                                                                      32


Practices Act ("FDCPA”), 15 U.S.C. § 1692, the State and Federal Fair Credit Reporting Act

("FCRA'% 15 U.S.C., § 1681, et. seq and the tort of Defamation. Defendants actions resulted in

financial injury to the Plaintiff based on their violations of the oonsumer protections established

under federal and state law and, in support thereof, states:

               Count #1 - Maryland and Federal Fair Debt Collection Practices Acts

             1. On or about April 1, 2020, Plaintiff requested his annual credit report for review

                 from the three Credit Reporting Agencies, Experian, Equifax, and Transllnion.

                 Upon receipt of the three credit reports, Plaintiff reviewed each of the credit

                 reports for accuracy, and completeness of the information contained therein.

                 As is Plaintiffs lawful right in accordance with the Fair Debt Collection Practices

                 Act (FDCPA), the Maryland Consumer Debt Collection Act (“MCDCA"), Md

                 Code Ann., Commercial Law Article, §§ 14-201, et. seq., Plaintiff sent to the

                 Defendants, via the United States Postal Service, certified letters requesting

                 formal debt validation.

             2. These letters were sent to Defendants on May 9, 2020, June 16, 2020, June

                 23, 2020, and August 5, 2020, respectively, well within the 30-day period

                 expressly provided by the FDCPA. Plaintiffs Exhibits # 1, through #11 are

                 appended to this Complaint and represent the formal dispute process

                 implemented by the Plaintiff to challenge the reporting of an alleged

                 unvalidated debt in his credit files.

             3. On May 9, 2020, Plaintiff sent a certified letter to Defendant LVNV Funding,

                 LLC., requesting legal validation of an alleged debt identified as account

                 #444796XXXXXXX,           The letter requested that this       Defendant provide

                 documentation of validation showing competent evidence, bearing Plaintiffs

                 signature to establish a legal obligation to pay this alleged debt. Plaintiff further

                 demanded that if validation could not be provided, Defendant must request that



                                                                                                    2
Case
 Case1:20-cv-02843-RDB
      1:20-cv-02843-RDB Document
                         Document1-2
                                  2 Filed
                                     Filed09/30/20
                                           09/30/20 Page
                                                     Page45ofof31
                                                                32


        all credit reporting agencies delete the entry. [Plaintiffs Exhibit #1.- Letter

        from Plaintiff to Defendant LVNV Funding LLC, dated May 9. 2020]

     4. On June 16, 2020, Plaintiff sent Defendant LVNV Funding, LLC, a letter stating

        that 30 days had passed since his request for debt validation. Plaintiff also

        described his expectation for the requested legal validation to be provided as

        required by law and warned this Defendant that legal action would ensue if the

        alleged debt is not validated. [Plaintiffs Exhibit #2 - Letter from Plaintiff to

        Defendant LVNV Funding LLC, dated June 16, 2020]

     5. Despite the Plaintiffs letter(s) Defendant LVNV Funding, LLC., never provided

        any competent legal validation of this alleged debt and continued to report'

        same to the credit reporting agencies. The .failure of the Defendant to provide

        legal validation is a failure to comply with the requirements of the MCDCA and

        the FDCPA.

     6. On June 18, 2020, Plaintiff received a letter, dated June 16, 2020, from

        Defendant Resurgent Capital Services L.P. requesting Plaintiff to call the

        following toll-free number (1-866-464-1187). Attached to Defendant Resurgent

        Capital Services L.P.’s letter was a legally insufficient debt validation that was

        merely an “account summary report”, dated June 16, 2020 and time stamped at

        2:12:28 P.M.

     7. While the Plaintiff was listed as the borrower, there was no supporting

        documentation that established legal validation showing that Plaintiff was

        obligated to pay either of these Defendants and/or the alleged original creditor,

        Credit One Bank, N.A. [Plaintiff’s Exhibit #3 - Letter from Defendant

        Resurgent Capital Services, L.P. to Plaintiff, dated June 18, 2020]

     8. On June 23, 2020, Plaintiff sent certified letters to Defendants LVNV Funding,

        LLC and Resurgent Capital Services, L.P. informing these Defendants that

        since May 9, 2020, they have not timely provided Plaintiff with a legally

                                                                                        3
Case
 Case1:20-cv-02843-RDB
      1:20-cv-02843-RDB Document
                         Document1-2
                                  2 Filed
                                     Filed09/30/20
                                           09/30/20 Page
                                                     Page56ofof31
                                                                32


        sufficient debt validation. Plaintiff also notified Defendants that Plaintiff would

        pursue legal action if the requested debt validation is not forthcoming in fifteen

        (15) days. [Plaintiff’s Exhibit #4 - Letter from Plaintiff to Defendants LVNV

        Funding, LLC and Resurgent Capital, L.P., dated June 23, 2020]

     9. Despite the Plaintiff’s letter(s) to Defendants, LVNV Funding, LLC. and

        Resurgent Capital Services, L.P., both failed to provide any competent

        legal validation of Plaintiff's alleged debt and continued to report same to

        the credit reporting agencies. Therefore, they failed to comply with the

        FDCPA and the MCDCA requirement to provide legal validation of this

        alleged debt upon request.

     10. On July 29, 2020, Plaintiff received a letter, dated July 27, 2020, from

        Defendant Credit Control, LLC. seeking payment for an unvalidated debt on

        behalf of the “current creditor" LVNV funding, LLC. for a debt that had been

        purchased from the alleged “original creditor" Credit One Bank, N.A. In the

        letter, the listed account number was 28515071 and alleged, without legal

        validation, that the amount due was $865.32. The letter included several

        payment options to "resolve your account for less than the total amount due.”

        [Plaintiff’s Exhibit #5 - Letter from Defendant Credit Control             LLC to

        Plaintiff, dated July 27, 2020]

     11. Despite the Plaintiffs requests, Defendants LVNV Funding, LLC. and

        Resurgent Capital Services, L.P., never provided any competent legal

        validation of Plaintiffs alleged debt and continued to report same to the

        credit reporting agencies. The failure of the Defendants to provide legal

        validation is a violation of the provisions of the MCDCA and the FDCPA.

     12. On August 5, 2020, Plaintiff sent a letter to Defendant LVNV Funding, LLC

        requesting that this Defendant provide Plaintiff with legal validation of the

                                                                                         4
Case
 Case1:20-cv-02843-RDB
      1:20-cv-02843-RDB Document
                         Document1-2
                                  2 Filed
                                     Filed09/30/20
                                           09/30/20 Page
                                                     Page67ofof31
                                                                32


        alleged debt with proof that Plaintiff had any legal obligation to pay any of the

        Defendants named herein and/or the original creditor Credit One Bank, N.A.

        [Plaintiff’s Exhibit #6 - Letter from Plaintiff to Defendant LVNV Funding,

        LLC., dated August 5, 2020]

     13. On August 5, 2020, Plaintiff sent a letter to Defendants LVNV Funding, LLC

        and Credit Control, LLC requesting that Defendants provide Plaintiff with legal

        validation of the alleged debt. In addition, Plaintiff requested documentation to.

        prove that Plaintiff had a legal obligation to pay the alleged debt. [Plaintiffs

        Exhibit #7 - Letter from Plaintiff to Defendant Credit Control, LLC, dated

        August 5, 2020]

     14. Despite Plaintiffs repeated requests for legal validation of this debt with

        documentation, bearing Plaintiff’s signature, that would establish a legal

        obligation for Plaintiff to pay the Defendants, nope of the Defendants ever

        provided the requested information.

     15. In addition to sending letters to Defendants, on May 19, 2020 and May 20,

        2020, Plaintiff also sent letters to the credit reporting agencies, Experian,

        TransUnion, and Equifax wherein the alleged Plaintiff disputed account. After

        Plaintiff disputed the alleged debt with the Experian credit reporting agency, on

        June 16, 2020, Experian cited in the Plaintiff’s credit file that the Resurgent

        Capital Services and the LVNV Funding, LLC accounts were disputed by the

         consumer (Plaintiff). [Exhibit #8 - Experian Credit Report, dated June 16,

         2020]

     16. On the Experian Credit Report, dated June 30, 2020, it was further cited that

        this dispute regarding Resurgent Capital Services and the LVNV Funding, LLC

        continued to be under investigation with a resolution date of July 22, 2020.

        [Exhibit #9 - Experian Credit Report, dated June 30, 2020]



                                                                                          5
Case
 Case1:20-cv-02843-RDB
      1:20-cv-02843-RDB Document
                         Document1-2
                                  2 Filed
                                     Filed09/30/20
                                           09/30/20 Page
                                                     Page78ofof31
                                                                32


     17. On July 9, 2020, in response to Plaintiff’s dispute, the Experian credit reporting

         agency deleted the account reported by Resurgent Capital Services and the

         LVNV Funding, LLC. [Exhibit #10 - Experian Credit Report Update, dated.

        July 9, 2020]

     18. Plaintiff also sent a dispute letter to the TransUnion credit reporting agency

         regarding the alleged debt to LVNV Funding, LLC, and Credit One Bank, N.A.

        As a result, of Plaintiffs dispute regarding the lack of validation of this alleged

        debt, on May 12, 2020, TransUnion removed this account from Plaintiffs credit

         files.

     19. Then, on June 14, 2020, TransUnion credit reporting agency deleted the

        alleged original creditor Credit One Bank from Plaintiffs credit files. (Plaintiffs

         Exhibit #9 TransUnion Credit report, dated June 14, 2020

     20. In response to Plaintiffs dispute regarding LVNV Funding, LLC, Equifax credit

         reporting agency updated Plaintiffs credit files to reflect that Plaintiff disputed

        this alleged account and had initiated a re-investigation of this disputed

         account. Equifax cited that “Additional information has been provided from the

         original source regarding this item. This creditor has verified to our company

         that the current status is being reported correctly. .” [Exhibit #11 - Equifax

        Credit Report dated June 23,2020]

     21. Because of the Defendants’ willful and negligent disregard for the Plaintiff’s

        rights as allowed by the MCDCA, the FDCPA and the FCRA, and publication of

        inaccurate, false and defamatory information, the Plaintiff has harmed by the

        misrepresentation of an alleged and unvalidated debt being reported on his

        credit report. By their actions, the Defendants have caused harm to Plaintiffs

         credit score and reputation for credit worthiness.

     22. Not only did Defendants fail to comply with their legal obligations as a collection

        agency(s) to provide validation of a debt upon request but also, Defendants

                                                                                          6
      Case
       Case1:20-cv-02843-RDB
            1:20-cv-02843-RDB Document
                               Document1-2
                                        2 Filed
                                           Filed09/30/20
                                                 09/30/20 Page
                                                           Page89ofof31
                                                                      32


                  caused false, inaccurate and misleading information about the validity and legal

                  status of this account to be reported to credit reporting agencies; namely

                  Experian, Transllnion and Equifax in violation of the Fair Credit Reporting Act,

                  pursuant to 15 USC §1681, et seq. and § 623(a) (8). By Defendants’ acts and

                  omissions,    they    have    defamed     Plaintiff’s   financial   reputation   and

                  creditworthiness.

               23. Defendants also failed to notify Plaintiff, in writing, within thirty (30) days of

                  inserting negative information into Plaintiff’s credit files. At no time did

                   Defendants ever notify Plaintiff, in writing, that Defendants had inserted any

                  negative information into his credit file with Experian, Translinion and Equifax

                  credit reporting agencies.     By their acts and omissions, Defendants also

                  violated the Fair Credit Reporting Act, pursuant to 15 USC § 1681, et seq. and

                   § 623 (a) (7) and caused serious damage to Plaintiffs reputation for credit

                  worthiness, credit score and credit capacity.

       These actions were in clear violation of the consumer protections required by the

Maryland Consumer Debt Collection Practices Act (“MCDCA"), Md Code Ann.,
                                                                                 i


Commercial Law Article, §§ 14-201, et. seq. and the Federal Fair Debt Collection

Practices Act (“FDCPA") and the Fair Credit Reporting Act (“FCRA”).

       By so doing, Defendants acted with malice by continuing to pursue collection

activities without having validated the debt after Plaintiffs repeated requests for

validation.

       WHEREFORE, Plaintiff seeks damages from Defendants LVNV Funding, LLC,

Resurgent Capital Service, L.P., and Credit Control, LLC.

              A. For an award of damages in the amount of $4,000.

              B. For an Order for Defendants to delete all references to this account from



                                                                                                     7
     Case
      Case1:20-cv-02843-RDB
            1:20-cv-02843-RDB Document
                               Document1-2
                                        2 Filed
                                           Filed 09/30/20
                                                 09/30/20 Page
                                                          Page 910ofof3132


              and Plaintiffs credit files with all credit reporting agencies.

          C. For such other further relief as the nature of this cause requires in the

              judgment of the court.

      Count #2 - Violation of the State and Federal Fair Credit Reporting Act

       Plaintiff herein respectfully requests and incorporates by reference the

allegations, facts and exhibits as set forth in Count #1 of Plaintiff's Complaint.

            24.Defendants LVNV Funding, LLC., Resurgent Capital Services, L.P. and

                Credit Control, LLC engaged in prohibited collection activities when they

                continued to report to Plaintiffs credit files an unvalidated allegedly

                delinquent account to the credit reporting agencies. Defendants knew

                that no legally binding contract or other documentation existed that

                obligated the Plaintiff to pay the alleged debt. Thus, by continuing

                collection activities, Defendants acted with malice and caused financial

                harm and injury to the Plaintiffs credit worthiness by depressing

                Plaintiffs credit score and capacity.

            25. By Defendants’ acts and omissions in failing to validate this alleged debt

                before engaging in collection activities and reporting this alleged debt to

                credit reporting agencies Defendant falsely and inaccurately Te-aged”

                Plaintiffs alleged account that extended the time period in which the

                account could continue to be reported to credit reporting agencies in

                violation of the Fair Credit Reporting Act, 15 USC § 1681, et seq. and §

                605 I.

            26. By Defendant acts and omissions, they have caused and will continue to

                cause serious damage to Plaintiffs reputation for credit worthiness,


                                                                                         8
Case
 Case1:20-cv-02843-RDB
      1:20-cv-02843-RDB Document
                         Document1-2
                                  2 Filed
                                     Filed09/30/20
                                           09/30/20 Page
                                                     Page10
                                                          11ofof31
                                                                 32


         credit standing and credit capacity. Therefore, Defendants are liable to

         Plaintiff in the amount of $1,000 for per violation.

     27. By their acts and omissions, Defendants have engaged in willful

         noncompliance with the requirements of the Fair Credit Reporting Act,

         15 USC § 1681, et seq., and has caused the Plaintiff to suffer economic

         harm in the form of denial of credit, credit extended at a higher interest

         rate and defamation. Therefore, Defendants are liable to Plaintiff in the

         amount of $1,000 for per violation.

     28. By their acts and omissions, Defendants have engaged in intentional as

        well as negligent noncompliance with the requirements of the Fair Credit

         Reporting Act, 15 USC § 1681, et seq., and has caused the Plaintiff to

         suffer economic harm in the form of denial of credit, credit extended at a

         higher interest rate and defamation. Therefore, Defendants are liable to

         Plaintiff in the amount of $1,000 per violation.

     29. By their acts and omissions, Defendants have wrongly reported false,

         inaccurate and defamatory information to credit reporting agencies with

         actual knowledge that the information contained errors in violation of the

         Fair Credit Reporting Act, 15 USC § 1681[s-1], et seq., and § 623(a) (1)

         (A) that has caused the Plaintiff to suffer economic harm in the form of

         denial of credit, credit extended at a higher interest rate and defamation.

         Therefore, Defendants are liable to Plaintiff in the amount of $1,000 per

         violation.

      30. By their acts and omissions Defendants also violated the Fair Debt

         Collection Practices Act, 15, USC § 1692 (e) and 807 (2) by using false,

         deceptive, or misleading representation or means in connection with the
                                                                                   9
     Case
      Case1:20-cv-02843-RDB
           1:20-cv-02843-RDB Document
                              Document1-2
                                       2 Filed
                                          Filed09/30/20
                                                09/30/20 Page
                                                          Page11
                                                               12ofof31
                                                                      32


               collection of a debt. Defendants’ failure to accurately report the status of

               Plaintiffs account has caused the Plaintiff to suffer economic harm in the

               form of denial of credit, credit extended at a higher interest rate and

               defamation. Specifically, Defendants falsely represented the character,

               amount, or legal status of Plaintiffs debt to credit reporting agencies.

               Therefore, Defendants are liable to Plaintiff in the amount of $1,000 per

               violation.

            31. These actions on the part of Defendants demonstrate a willful disregard

               for federal and state laws and constitute an unlawful disregard for the

               consumer rights and protection afforded to Plaintiff as a consumer

               thereby injuring the Plaintiffs credit worthiness,

      WHEREFORE, Plaintiff further prays for the following relief:

          A. For an award of damages in the amount of $4,000.

          B. For an Order for Defendants to delete all references to this account from

              and Plaintiff’s credit files with all credit reporting agencies.

          C. For such other further relief as the nature of this cause requires in the

              judgment of the court.

                                       Count #3 - Defamation

       Plaintiff herein respectfully requests and incorporates by reference the

allegations, facts and exhibits as set forth in Counts #1 and #2 of Plaintiff's Complaint.

            32. Defendants by their collective actions engaged in prohibited collection

                activities when they failed to provide validation of the alleged debt upon

                written requests by the Plaintiff. Based on Plaintiff’s notice to the

                Defendant that this account was inaccurate and false, Defendants knew

                or should have known that to report negative, inaccurate, and/or
                                                                                             10
Case
 Case1:20-cv-02843-RDB
      1:20-cv-02843-RDB Document
                         Document1-2
                                  2 Filed
                                     Filed09/30/20
                                           09/30/20 Page
                                                     Page12
                                                          13ofof31
                                                                 32


         derogatory information to credit reporting agencies would adversely

         affect Plaintiffs reputation for creditworthiness.

      33. By their acts and omissions, Defendants have engaged in willful

         noncompliance with the requirements of the MCDCA, FCDCPA and the

         FCRA, and by their willful, intentional and negligent acts have caused

         the Plaintiff to suffer economic harm in the form of denial of credit, credit

         extended at a higher interest rate.          By so doing, Defendants have

         defamed Plaintiff’s reputation for credit worthiness when they knew or

         should have known that the information was false. Therefore,

         Defendants are liable to Plaintiff in the amount of $1,000 for per

         violation.

      34. Specifically, Defendants falsely represented the character, amount, or

         legal status of Plaintiffs debt to credit reporting agencies. Therefore,

         Defendants are liable to Plaintiff in the amount of $1,000 per violation.

      35. These actions on the part of Defendants demonstrate a willful disregard

         for federal and State law and constitute a blatant attempt to injure,

         defame and/or ruin the credit rating of Plaintiff.

 WHEREFORE, Plaintiff further prays for the following relief:

    A. For an award of damages in the amount of $4,000.

    B. For an Order for Defendants to delete all references to this account from

        Plaintiffs credit files with all credit reporting agencies.

    C. For such other and further relief as the nature of this cause requires in the

       judgment of the court.




                                                                                     11
/        Case
          Case1:20-cv-02843-RDB
               1:20-cv-02843-RDB Document
                                  Document1-2
                                           2 Filed
                                              Filed09/30/20
                                                    09/30/20 Page
                                                              Page13
                                                                   14ofof31
                                                                          32


             I hereby declare or affirm under the penalties of perjury that the facts and matters

    set forth in the foregoing Affidavit are true and correct to the best of my knowledge,

    information, and belief.

    August 31. 2020
                                                              Carlos A. Phears
                                                              10645 Gramercy Place, #150
                                                              Columbia Maryland 21044
                                                              (443) 319-5938




                                    CERTIFICATE OF SERVICE

             I HEREBY CERTIFY, that on this        31st     day of August 2020, a copy of the

    Plaintiff’s Complaint for Violation of the State and Federal Fair Debt Collection Practices

    Act, Fair Credit Reporting Act and Defamation was hand-delivered to the Clerk of the

    District Court for Howard, located at-3541 Courthouse Drive, Ellicott City, Maryland

    21043.




                                                       Carlos Phears




                                                                                               12
05/0^/2020*    Case
                 Case1:20-cv-02843-RDB
                      1:20-cv-02843-RDB Document
                                         Document1-2
                                                  2 Filed
                                                     Filed09/30/20
                                                           09/30/20 Page
                                                                     Page14
                                                                          15ofof31
                                                                                 32
                                                                           EXHIBIT
Carlos A. Phears
10645 Gramercy Place                                                  2
                                                                      a
150
Columbia, Maryland 21044

LVNV Funding, LLC
POBox 1269
Greenville, SC 29602

Re: Acct # 444796XXXXXXX

To Whom It May Concern:

This letter is regarding account # 444796XXXXXXX, which you claim I owe $865. This is a formal notice.that your
claim is disputed.

I am requesting validation, made pursuant to the Fair Debt Collection Practices Act and the Fair Credit Reporting
Act, along with the corresponding local state laws. Please note that I am requesting "validation"; that is competent
evidence bearing my signature, showing that I have (or ever had) some contractual obligation to pay you.

Please also be aware that any negative mark found on my credit reports (including Experian, Transunion and
Equifax) from your company or any company that you represent, for a debt that I don't owe, is a violation of the
FCRA & FDCPA; therefore if you cannot validate the debt, you must request that all credit reporting agencies delete
the entiy.

Pending the outcome of my investigation of any evidence that you submit, you are instructed to take no action that
could be detrimental to any of my credit reports.

Failure to respond within 30 days of receipt of this certified letter will result in small claims legal action against your
company at my local venue. I will be seeking a minimum of $ 1,000 in damages per violation for:

1.) Defamation
2.) Negligent Enablement of Identity Fraud
3.) Violation of the Fair Debt Collection Practices Act (including but not limited to Section 807-8)
4.) Violation of the Fair Credit Reporting Act (including but not limited to Section 623-b)

Please Note: This notice is an attempt to correct your records, and any information received from you will be
collected as evidence should any further action be necessary. This is a request for information only, and is not a
statement, election, or waiver of status.

My contact information is .as follows:

Carlos A. Phears
10645 Gramercy Place
150
Columbia, Maryland 21044
SSN: 219400803

P.S. Please be aware that dependent upon your response, I may be detailing any potential issues with your company
via an online public press release, including documentation of any potential small claims action. I am also including
a copy of my complaint to the organizations below:
         ■?
                Case
                 Case1:20-cv-02843-RDB
                       1:20-cv-02843-RDB Document
                                          Document1-2
                                                   2 Filed
                                                      Filed09/30/20
                                                            09/30/20 Page
                                                                      Page15
                                                                           16ofof31
                                                                                  32
CcvOonsiimer Financial Protection Bureau
Cc: Attorney General's Office
Cc: Better Business Bureau
     Case
      Case1:20-cv-02843-RDB
           1:20-cv-02843-RDB Document
                              Document1-2
                                       2 Filed
                                          Filed09/30/20
                                                09/30/20 Page
                                                          Page16
                                                               17ofof31
                                                                      32


                                  CARLOS PHEARS
                            10645 Gramercy Place Unit 150
                             Columbia, Maryland 21044


                                         Certified #:



June 16, 2020



LVNV Funding, LLC
PO Box 1269
Greenville, SC 29602

Re: Acct #444796XXXXXXX

This letter in response to your claim regarding account #444796XXXXXXX, which you
claim I owe $865.

By not replying in a timely manner to my initial letter on May 9, 2020, you have not only
violated federal and state laws, but you have also failed to provide me with a copy of
any viable evidence, bearing my signature, showing the account is being reported
accurately.

Be aware that I am making a final goodwill attempt to have you clear up this matter.
The listed item is entirely inaccurate and incomplete, and represents a very serious
error in your reporting.

Failure on your behalf to provide a copy of an alleged contract or other instrument
bearing my signature may result in a small claims action against your company.

I would be seeking a minimum of $1,000 in damages per violation.

Defamation
Negligent Enablement of Identify Fraud
Violation of the Fair Debt Collection Practices Act (including but not limited to Section
807-8)
Violation of the Fair Credit Reporting Act (including but not limited to Section 623-b)

You would be required to appear in a court venue local to me, in order to formally
defend yourself. My contact information is as follows:

Carlos Phears
10645 Gramercy Place Unit 150
Columbia, Maryland 21944

                                                                                        l
                 Case
                  Case1:20-cv-02843-RDB
                       1:20-cv-02843-RDB Document
                                          Document1-2
                                                   2 Filed
                                                      Filed09/30/20
                                                            09/30/20 Page
                                                      exhibit         Page17
                                                                           18ofof31
                                                                                  32

V   fc> Box 510090
    Livonia MI 48151-6090
                                                                         a
                                                                         3       i5
                                                                                 s    &
                                                                                                feSUROENT
                                                                                                Capital Services


    PCAQNX00200101
                                                                                                                            gmsm
                                                                                     mmmmmsm
    ,lllllll,llllll,I,ll,ll,l,Il,l,,l,l,ll,,llll,,lIl,l,IIIllllllIMl
    CARLOS PHEARS
    10645 GRAMERCY PL UNIT 150
    COLUMBIA, MD 21044-6074



    June 16,2020

    Dear Carlos Phears,

    Resurgent Capital Services L.P. manages the above referenced account for LVNV Funding LLC and has initiated a
    review of the inquiry we recently received.

    For further assistance, please contact one of our Customer Service Representatives toll-free at 1-866-464-1187.

    Sincerely,


    Customer Service Department
    Resurgent Capital Services L.P.

                            Please read the following important notices as they may affect your rights.

    Unless you notify us within 30 days after receiving this notice that you dispute the validity of this debt; or any portion of
    it, we will assume this debt is valid. If you notify us in writing within 30 days after receiving this notice that you dispute
    the validity of this debt, or any portion of it, we will obtain verification of the debt or obtain a copy of a judgment and
    mail you a copy of such judgment or verification. If you request of us in writing, within 30 days after receiving this
    notice, we will provide you with the name and address of the original creditor, if different from the current creditor.

    This is an attempt to collect a debt and any information obtained will be used for that purpose. This communication is
    from a debt collector.




           ®                                          EE2
    Hours of Operation                       Address                         Contact Numbers                  Customer Portal
    8:OOAM-9:OOPM EST                        PO Box 10497                    Toll Free Phone                  Pprtal.Resurgent.com
    Monday - Thursday                        Greenville, SC 29603            1-866-464-1187
    8:OOAM-7:OOPM EST                                                        Toll Free Fax
    Friday                                                                   1-866-467-0960
    9:OOAM-5:00PM EST
    Saturday

                                                  PCAQNX0020010100101010130400                    12392929-INITIAL-CS
         *.V
                              Case
                               Case1:20-cv-02843-RDB
                                    1:20-cv-02843-RDB     Document
                                                            Document1-2  2 Filed
                                        CREDIT ONE BANK CREDIT CARD STATEMENT
                                            Account Number 4447 9623 5327 2408
                                                                               Filed09/30/20
                                                                                     09/30/20 Page
                                                                                               Page18
                                                                                                    19ofof31
                                                                                                           32
                                                               November 06. 2016 to December OS. 2018


     t     ^ :'suMMARYiqe Account activity                                                                      payment information
   Previous Balance                      $806.64                                        New Balance                                                                $865.32
   Payments                                $0.00                                        Past Oue Amount                                                            $228.00
   Other Credits                           $0.00                                        Amount Oue This Period                                                     $674.32
   Purchases                               $0.00                                        IVUnlmum Payment Due                                                       $865.32
   Cash Advances                           $0.00                                        Payment Duo Date                                                          01/01/19
   Fees Charged                           $45.26                                        Lato Payment Warning:
   Interest Charged          4*           $13.43                                        If we do not receive your minimum payment by the date listed above,
   New Balance                                                         $865.32          you may have to pay a late fee up to $37.
                                                                                        Minimum Payment Warning:
  Credit Limit                                                         $400.00          If you make only the minimum payment each period, you will pay more
  Available Credit                                                       $0-00          In Interest and it will take you longer to'pay off your balance.
  Statement Closing Date                                               i s/os/1 a
  Days In Billing Cycle                                                         30      For example:
                                                                                                                                                       And-you will
  QUESTIONS?                                                                                                                                          end up paying
  Call Customer Service or Report                                                                                                                .     an estimated
  a Lost or Stolen Credit Card                                  1 -877-825-3242                                                                            total of..., ,         •>
  Outside the U.S. Cell                                         1 -702-405-2042
                                                                                           Only the minimum
  Please send billing Inquiries and correspondence to;                                          payment                   1 months                         $665.00
  P.O. Box 98873, Las Vegas, NV 89193-8873
                                                                                        If you would like a location for credit counseling services,
                                                                                        call 1 -066-516-6720.


         /•'   .» T'
                       • r>
   Reference Number                                Trans Date       Post Date Description of Transaction or Credit                                                    Amount
                                                                                                                                                       '     ’   v.   v
                                                       ri2/05         12/OS      ANNUAL FEE   01/19 THROUGH 01/19                                                          8.25
                                                       12/05          12/0S      LATE FEE                       _______,                                                  37.00
                                                                                 TOTAL FEES FOR THIS PERIOD                                                               45.25
 ; .>•                                                                                                                                                V.
                                                       12/05          12/05      Interest Charge on Purchases                                                             13.24
                                                       12/05          12/05      Interest Charge on Cash Advances                                                          0.19
                                                                                 TOTAL INTEREST FOR THJS PERIOD                                                           13.43
                                     •   ’     * v*i   ~   •
                                                                 . \ 5 ^r-ab^^i^tais^Yea^toiD^r'                               fTr>
                                         Total leas charged In 201 a                                                          $421.95
                                         Total Interest charged In 2018                                                       $118.14



                                                       YOUR ACCOUNT IS SCHEDULED TO BE CHARGED OFF.
                                                         THE BALANCE WILL BE DUE IN FULL. CALL (888)
                                                                         729-8274.
                                                                           Your account Is currently closed.


                ;v-w.             ,< <■',                            iNTEREST'CHARGE-CALCUL'ATiON 't* -,.                        /
  Your Annual Percentage Rate (APR) Is the annual interest rate on your account.
                                                                                                                Balance Subject to
  Type of Balance                                                 Annual Percentage Rate (APR)                     Interest Rato                     Interest Charge
  Purchases                                                                 21.90%(V)                                  $725.31                             $13.24
  Cash Advances                                                             21.90%<v)                                   $10.30                              $0.19

  (v) a Variable Rate




6385                      JQH            001           7   6      161205    0        C X PAGE 1 of 1             2 0   6727   0620   M160       016M638S

                   pr&aflo return this portion with your payment, and writs your account number an your check, made payable to       CREDIT ONE BANK.


                                                                                                          PAY YOUR BILL ONLINE at CredltOneBank.com
 Credft€yifB&°                                                                                             Account Number:      4447 9623 5327 2400
               BANK                                                                                        New Balance:         $865.32
                                                                                                           Minimum Payment Due: $885.32
                                                                                                            Payment Due Date:               01/01/19
 For address, telephone and email changes,
 please complete the reverse side.
 Or, update your contact Information online
 at www.CreditOneBank.com.                                                                                 AMOUNT ENCLOSED:                 $

                                                                                             ii.l.|ilii||i.ii||.ii„ii|i|ii.li.,|.||,,,.ii..0i|i.|ii|.i|i|..|i
    CREDIT ONE BANK                                                                                      CARLOS PH EARS
    PO BOX 60600                                                                                         1084S GRAMERGY PL UNIT 150
    CITY OF INDUSTRY CA 91716-0600                                                                       COLUMBIA MD 21044-8074
........................... ..


                                                0000000 0086532 0086632 4447962353272408 9



                                                                       PCAQXF002001400014O0203U000O
     Case
      Case1:20-cv-02843-RDB
           1:20-cv-02843-RDB Document
                              Document1-2
                                       2 Filed
                                          Filed09/30/20
                                                09/30/20 Page
                                                          Page19
                                                               20ofof31
                                                                      32




This account summary has been prepared by Resurgent Capital Services on behalf ofLVNV Funding LLC.
It Is not a credit card or other account statement from the original creditor.


               Borrower Information                                   Current Account Information

Name:     CARLOS PHEARS                                    Owner:                      LVNV Funding LLC
Address: 10645 Gramercy PI                                 Resurgent Reference #:      679627338
          Unit 150                                         Original Creditor:          Credit One Bank, N.A,
City:     Columbia                                         Account Number:             XXXXXXXXXXXX2408
State:    MD                                               Current Balance Due:       $865.32
Zip Code: 21044-6074                                       Date of Last Payment:      05/01/2018
                                             __

                                        Historical Account Information

    The original creditor for this account was:            Credit One Bank, N.A.
                                                           P.O. Box98873
                                                           Las Vegas, NV 89193
    The origination date with original creditor was:       05/17/2017
    The account charge-off date was:                       12/06/2018
    The account charge-off amount was:                     $865.32
    The account was acquired on or about:                  01/18/2019
    The account balance at time of acquisition:            $865.32


This communication is from a debt collector and this Is an attempt to collect a debt. Any information obtained will
be used for that purpose.




                                                                                                       Page 1 of 1




                                       PCAOXF00200140001400303E0000
      Case
       Case1:20-cv-02843-RDB
            1:20-cv-02843-RDB Document
                               Document1-2
                                        2 Filed
                                           Filed09/30/20
                                                 09/30/20 Page
                                                           Page
                                                             I 20
                                                                21ofof
                                                                     3132
                                                                    EXHIBIT



                                    Carlos A. Phears
                                                                              M-l
                              10645 Gramercy Place, Unit 150
                                Columbia, Maryland 21044

June 23, 2020

LVNV Funding, LLC (Account Owner)                   Certified mail: 7b200090000203366824
PO Box 1269
Greenville, SC 29602
Account # 444796XXXXXXXXXXX

.Resurgent Capital Services (Account manager)       Certified mail: 70200090000203366862
 PO Box 510090
 Livonia Michigan 48151-6090
 RE Account # 679627338

Re:    Acct #444796XXXXXXX
       Acct # 679627338 (Capital Resurgent Services)

Dear Sir/Madam:

You have failed to comply with my letter of May 9, 2020, in that you did not provide me with a
copy of any viable evidence, bearing my signature, showing the account belongs to me; that I
have any legal obligation to pay the alleged, and that the debt is being reported accurately.

Be advised that I am requesting a description of the procedure used to determine the accuracy
and completeness of the information you are wrongly reporting to credit agencies.

Additionally, please provide the name, address, and telephone number of each person who
personally verified this alleged account, so that I can inquire about how they "verified" without
providing any proof, bearing my signature.

As per FTC opinion letter from Attorney John F. LeFevre, you should be aware that a printout of
a bill or Itemized document does not constitute validation of a debt

i am again formally requesting a copy of any documents, bearing my signature, showing that I
have a legally binding contractual obligation to pay you the alleged' amount.

Be aware that I am making a final goodwill attempt to have you clear up this matter. The listed
item is inaccurate and incomplete, and represents a very serious error in your reporting.

I am maintaining a careful record of my communications with you for the purpose of filing a
complaint with the Consumer Financial Protection Bureau and the Attorney General's office,
should you continue in your non-compliance of federal laws under the Fair Debt Collection
Practices Act, the Fair^Credit Reporting Act, and the corresponding local state laws. I further
remind you that you may be liable for your willful non-compliance.
                        Case
                         Case1:20-cv-02843-RDB
                              1:20-cv-02843-RDB Document
                                                 Document1-2
                                                          2 Filed
                                                             Filed09/30/20
                                                                   09/30/20 Page
                                                                             Page21
                                                                                  22ofof31
                                                                                         32
'i       • - r_
1    ^




                  Failure on your behalf to provide a copy of any alleged contract or other instrument bearing
                  mv signature will result in a small claims action against your company.

                  Since time is of the essence and you have failed to comply with my request within the 30-days
                  required by law, I am requesting that you do so no later than 15 days from the date of the
                  receipt of this letter.

                  Sincerely,

                  Carlos A. Phears

                  Cc:    Resurgent Capital Services
                         PO Box 510090
                         Livonia Michigan 48151-6090
                     Case
                      Case1:20-cv-02843-RDB
                           1:20-cv-02843-RDB Document
                                              Document1-2
                                                       2 Filed
                                                          Filed09/30/20
                                                                09/30/20 Page
                                                                          Page22
                                                                               23ofof31
                                                                                      32
iL-




      Current Creditor: LVNV Funding LLC                                                          OurAcct.#:                     28515071
      Original Creditor Credit One Bank, N.A.                                                     Orig. Acct.#:             •••*******o*24Qg
                                                                                                  Amount Due:                      $865.32

      Dear Carlos Phears, please be advised, our client, LVNV Funding LLC, has placed the above-referenced account with our
      office for collection. We want to bring this matter to your attention. Subject to your rights set forth below or as otherwise
      provided by law, we have developed the following option(s) for you to resolve your account for less than the total Amount
      Due.
      1. Resolve your account In 1 payment of $433.00. You save $432,321
      2. ■ Resolve your account in 6 consecutive monthly payments of $80.00. You save $385,321
      3. Resolve your account In 12 consecutive monthly payments of $44.00. You save $337.32!
      Upon completion of one of the options above, your account will be considered resolved. This offer will remain open until at
      least 45 days after you receive this notice. We are not obligated to renew this offer. ____ ______                        _

      WWmUUmmmmBOmammmmmmKm
             Make a payment via our website at www.credit-control.com.
        El    Submit payment via U.S. mail to: PO BOX 100, HAZELWOOD MO 63042.
             Please include your account number in the memo section of your check or money order.
        S     Call us toll-free at 877-431-7784 to make payment arrangements. Calls are recorded and may be monitored
             for quality assurance purposes. You may ask for Mike Rilev.
                                                                                  TTV




      This communication from a debt collector is an atferhpt to collect a debt. Any information obtained will be used for that purpose.
      Unless you, within 30 days after receipt of this notice, dispute the validity of the debt, or any portion thereof, the debt will be
      assumed to be valid by this office. If you notify this office in wrljj ng within the .30-day period that the debt, or any portion
      thereof, is disputed, this office will obtain verification of the debt;or a .cppy of a judgment against you and a copy of such
      verification or judgmehtwll:bemail^to;ypu.by^l|;(^ce^p^||i)tjr@ttenirequ!^tivyithin;the 30:day period^this office wili
      provide you with the namevand: addres0Wthepigibel>^^|i^|^i^renffrarii^ie cCirrerit creditor.. '




                                 JtOTICE: DISCLOSURES MAY CONTINUE.PN THE REVERSE SIDE ,
W'       :!
                    Case
                     Case1:20-cv-02843-RDB
                          1:20-cv-02843-RDB Document
                                             Document1-2
                                                      2 Filed  f     exhibit
                                                         Filed09/30/20
                                                               09/30/20 Page
                                                                         Page23   13132
                                                                              24ofof
fe"      '                                             PRIVACY NOTICE                l|     ^                I

W;,   ..
pt||lPrivacy Notica^ls bejng.ipir^yidedjpn|b'ehalf of each of the following related compani^-(collectively, the "Resurgent
Companies"). It describ'es1lltS:gen%raf?^iiQt^'the-'Resurgerit Companies regarding the personal information of customers
M;former customers. '          "          '
Ifte' "-    ■
pRelurgent Capital   Services LiF;
                                       •- LVNV,Funding,
                                          *             LLC                         Ashley Funding Services LLC
IjRestrgent Acquisitions LLC              PYOD LLC                                  SFG REO, LLC
igesurgent Receivables LLC-               Pinnacle Credit Services, LLC             CACV of Colorado, LLC
^Resurgent Funding LLC                    Sherman Originator LLC                    Anson. Street LLC
pfACH-, LLC                               Sherman Originator III LLC                Sherman Acquisition LLC
fe,
|lhforrnatlon We May Collect: ^he^estfrgent Companies may collect the following.personal information: (1) information
Ithat we receive from your accounit file at^theltime we purchase or begin to service,your account, such as your name,


$p»p:ipbhsumcr reporting;agpncloG;>Gd^:a%yb^PCjir^Jt^pitfi|nc^?qiid:;crGdit hiptory, and (4) information that wo obtain from
MJHer third party Informatibn providers, si^:iasi^i6lic-reci)rrls;ahd datibases that contain publicly available data about you,
||ii|ph as bankruptcy and mortgage filings. Ali'of tHe personieU information that we collect is referred to in this notice as
llcollected information".

^Confidentiality and Security: of Collected Information! A1 the Resurgent Companies, we restrict access to collected
firifomiation about you to individuals who need;tb.'kriow such cbilectWd information in order to perform certain services in
lljpnriection with youracoount. We maintain-physical-safegua^s (like restrlfeted.access), electronic safeguards (like
fenpryption and password protection), and'procedural safeguards (such as; authentication procedures) to protect collected
Information about you.

fSharina Collected Information with Affiliates From time to time, the Resurgent Companies may share collected
Information about custbre'af£.ahcltenner^eir^'rari^fijln'yiif^adrnirilstering and collecting accounts
|p4he extent permitted under the'Fa’if Debt'Gbilediph ^ftii^^^p^^fbebie-^tete.i'liw'.
Sharing Collected lnfofmatlon^withffTHird^PartiesjFhelResdfaenbCPmbahies^dO-not share collected information about


%>,                   '                    -   *' ""     -j-?'   ’ j ' i   , ”• "


Is
£r                                                                                                          -~Sj2^T
i-
(■


t

t

5




:
s.

t
i

i
i




»
£


’-J
S          Case
            Case1:20-cv-02843-RDB
                 1:20-cv-02843-RDB Document
                                    Document1-2
                                             2 Filed
                                                Filed09/30/20
                                                      09/30/20 Page
                                                                Page24
                                                                     25ofof31
                                                                            32



                                         CARLOS PHEARS
                                                                                     EXHIBIT              *
                                   10645 Gramercy Place, Unit #150
                                     Columbia, Maryland 21044              So
                                                                           a
                                                                                2.
                                                                                      k •*b>
    August 5, 2020                                       Certified #:


    LVNV Funding, LLC
    PO Box 1269
    Greenville, SC 29602

    Re: Account #: 444796XXXXXXX

    To Whom It May Concern:

    This is my second and final for debt validation for this account. Requests were made, via
    certified mail on May 9, and June 16,2020. Both requests have been ignored, and I received a
    letter dated July 27, 2020, from Credit Control, LLC notifying me that they received the alleged
    from your company. You have/had a legal obligation to validate this debt before giving it to
    another debt collector. To refresh your memory on what constitutes legal validation, I am giving
    you a list of the required documentation:

       •    Complete payment history, the requirement of which has been established vis Spears v.
            Brennan 745 N.E.2d 862, 2001 Ind. App. Lexis 509 and
       •    Agreement that bears the signature of the alleged debtor wherein he agreed to pay the
            original creditor.
       •    Letter of sale or assignment from the original creditor to your company. (Agreement with
            your client that grants you the authority to collect on this alleged debt.)
       •    Intimate knowledge of the creation of the debt by you, the collection agency.

    I am sure you know, under FDCPA Section 809 (b), you are not allowed to pursue collection
    activity until the debt is validated. You should be made aware that in TWYLA BOATLEY, Plaintiff
    vs. DIEM CORPORATION, No. CIV 03-0762 UNITED STATES DISTRICT COOURT FOR THE
    DISTRICT OF ARIZONA 2004, THE COURTS RULED THAT REPORTING A COLLECTION
    ACCOUNT INDEED IS CONSIDERED COLLECTION ACTIVITY.

    I am sure you are aware of the provisions in the Fair Debt Collection Practices Act (FDCPA).
    However, I would like to point out that your firm has violated provisions of the FDCPA in the
    following respects:

            (a) By using deceptive or misleading representation for collection of the alleged debt and
                therefore violating 15 USC 1692(e).

               AND

            (b) By falsely representing the legal status of the alleged debt and therefore violating 15
                USC 1692(e)(2)(A).
Q '• '         Case
                Case1:20-cv-02843-RDB
                     1:20-cv-02843-RDB Document
                                        Document1-2
                                                 2 Filed
                                                    Filed09/30/20
                                                          09/30/20 Page
                                                                    Page25
                                                                         26ofof31
                                                                                32



         I am sure your legal staff will agree that non-compliance with this request could put your company
         in serious legal trouble with the FTC and other state or federal agencies. Under the FDCPA, each
         violation is subject to a $1,000 fine, payable to me.

         If this matter is not resolved within 10 days from the receipt of this letter, I will file a lawsuit in the
         District Court of Maryland, Howard County to redress your violations and harm.


         Carlos Phears
* V—
              Case
               Case1:20-cv-02843-RDB
                    1:20-cv-02843-RDB Document
                                       Document1-2
                                                2 Filed
                                                   Filed09/30/20
                                                         09/30/20 Page
                                                                   Page26
                                                                        27ofof31
                                                                               32



                                        CARLOS PHEARS
                                 10645 Gramercy Place, Unit #150
                                    Columbia, Maryland 21044

   August 5, 2020                                           Certified #:


   Credit Control, LLC
   5787 Phantom Drive, Suite 330
   Hazelwood, MO 63042

    Re: Accounts#: 28515071
          xxxxxxxxxxxxx2408

   To Whom It May Concern:

   This is to formally request debt validation for the accounts you cited and for which I am alleged
   to legally pay. On two occasions,' May 9 and June 16, 2020, I requested LNVN, LLC to validate
   this alleged debt and they failed to do so. and my second and final for debt validation for this
   account. I am warning you that you must validate this debt prior to reporting it to any credit
   reporting agency. Therefore, I am requesting the following on what documentation, which
   constitutes legal validation:

          •    Complete payment history, the requirement of which has been established vis Spears v.
               Brennan 745 N.E.2d 862, 2001 Ind. App. Lexis 509 and
          •    Agreement that bears the signature of the alleged debtor wherein he agreed to pay the
               original creditor.
          •    Letter of sale or assignment from the original creditor to your company. (Agreement with
               your client that grants you the authority to collect on this alleged debt.)
          •    Intimate knowledge of the creation of the debt by you, the collection agency.

   I am sure you know, under FDCPA Section 809 (b), you are not allowed to pursue collection
   activity until the debt is validated. You should be made aware that in TWYLA BOATLEY, Plaintiff
   vs. DIEM CORPORATION, No. CIV 03-0762 UNITED STATES DISTRICT COOURT FOR THE
   DISTRICT OF ARIZONA 2004, THE COURTS RULED THAT REPORTING A COLLECTION
   ACCOUNT INDEED IS CONSIDERED COLLECTION ACTIVITY.

       I am sure you are aware of the provisions in the Fair Debt Collection Practices Act (FDCPA).
       However, l would like to point out that your firm has violated provisions of the FDCPA in the
       following respects:

               (a) By using deceptive or misleading representation for collection of the alleged debt and
                   therefore violating 15 USC 1692(e).

                  AND

               (b) By falsely representing the legal status of the alleged debt and therefore violating 15
                   USC 1692(e)(2)(A).



                                                            r
A/ '   '-w    Case
               Case1:20-cv-02843-RDB
                    1:20-cv-02843-RDB Document
                                       Document1-2
                                                2 Filed
                                                   Filed09/30/20
                                                         09/30/20 Page
                                                                   Page27
                                                                        28ofof31
                                                                               32



       I am sure your legal staff will agree that non-compliance with this request could put your company
       in serious legal trouble with the FTC and other state or federal agencies. Under the FDCPA, each
       violation is subject to a $1,000 fine, payable to me.

       Already, LVNV, LLC is the subject of my lawsuit to be filed in a lawsuit in the District Court of
       Maryland, Howard County. If you have provided this alleged debt to any credit reporting agency,
       I am demanding that you immediately delete this information.

        I look forward to your reply.




        Carlos Phears
                Case
                 Case1:20-cv-02843-RDB
                      1:20-cv-02843-RDB Document
                                         Document1-2
                                                  2 Filed
                                                     Filed09/30/20
                                                           09/30/20 Page
                                                                     Page28
                                                                          29ofof31
                                                                                 32
                                                                             CARLOS A PHEARS [ Report # 0656-0055-66 for 06/16/20




i
i
!




                  £     OTeliiireisEiarcsl
    Date opened         First reported          Recent balance              Payment history
    Jan 2019            Apr-2010"               $665 as of Jun 2020
    Original creditor   Terms                   Status.                            Ja" . F“b ,Mar **'. Ma> Jun   4ut   Aug   S*p   Oct   blow   O&c
    CREDIT ONE BANK     1 Months                 Collection account. $865   2020             fcjJ.KH -EM. KM.
    NA                  Monthly payment          past due as of Jun 2020.   2oib
    Type                Not reported            This account Is                                ' ElEsl ElO 00000 _
    Debt Buyer          Credit limit or original scheduled to continue on
    Responsibility      amount                   record until Mar 2025.
    Individual          Not reported             Comment
                        High balance             Account Inhumation
                        Not reported             disputed by consumer
                                                 (Meets requirement of




    0DB0fl?5384                                                                                                                     paqe.7tCoM0
      fkm.         Case
                    Case1:20-cv-02843-RDB
                         1:20-cv-02843-RDB Document
                                            Document1-2
                                                     2 Filed
                                                        Filed09/30/20
                                                              09/30/20 Page
                                                                        Page29
                                                                             30ofof31
                                                                                    32
                                                                                                 it-     CARLOS PHEARS | Report #:p524^017-38;fpj>p6r3
                                                                                                                   Jr-isp'eSteKfiSfcwSsdB^^
                                                                                                                                                                                              ■will
                                                                                                                                                                                                ibM                            WSSE&'&i&ifo

      »                                                                EXHIBIT

      S
                                                      g
                                                      3                  f
      Hr                                                                                                                                                                                                            V      “•         ■              T


     wp                                                                                                                                                                                                               '• It#-"
     m.
      881
                                                                                                                                                                                                                      '         ’^:




     m.;
     If
     St
     it
     te.»
      SpV/f
     ft>>> ■■-

     jp;',.
     H^^v-
     Wtttewiii             ... - ... ,   .    ■ ,.v       ••>-■•■   — ,.u.t •■•■•»• * r.w^f -»                           a*.?
                                                                                                                                          «*■■■*■              «&«*          . ;*fcU

     s£                                                                                                                                       -^.i *                                 ®. '




     MtBRrnssa**
                                                                 ^ .-Ms!
                                                  sss-«*^:a»wiia»*«w«Ki“                                      ir .<• .
                                                                                                                                                                             -■ *■   ■-.*-;                    'i^lcisg-                            ••■';» £
                                                                                                                                                                                        r             *:'{'•'!■ . f-;,(i;rs'..> .
                                                                                                                                                                                                ..                /<.;    •*    '*'       ’




                                                                                                                                                                                                                     ‘$0?


 MSI'"®*®1 ^SSS'!                                 the Fair Credit Reporting
                                                                                                   -vC                                        V ..     :i '>    * V
                                                                                                                                                                            •c •



 fe*                                              Act).
                                                  This Item was updated
                                                                                                               *     V i, J .f

                                                                                                                                 ' .TfN&xtO                     ■            -> 4f ?*



 P*-                                              from our processing ofL                                                                                           rtlA*
                                                                                                             •-</4..-'    '

                                                  your dispute in Jun 2020.
 it-,             ....                       :,.. Date of Status     . .


I-f
S'
$
k
I*
i-

>,v •.

^V


i;.
y -;
                                                                                                                                                                                                                                               ■.    '




                                                                                                                                                                                                                                                    .;-

bV *•• »• u' 61                                                                                                                                                                                                                               •i ^
bt. :-. . ''
8?V2*4... -'
                                                                                                                                                                                                                                  •s-Wii!
                                                                                                                                                                                                                                   <•/ -J




                                                                                                                                                                                                                          -?jf
fei|i --V-
Hlx ,                                                                                                                                                                                                               ill
                                                                              • *t,       '»•>*• 'i



        Case
         Case1:20-cv-02843-RDB
              1:20-cv-02843-RDB Document
                                 Document1-2
                                          2 Filed
                                             Filed09/30/20
                                                   09/30/20 Page
                                                             Page30
                                                                  31ofof31
                                                                         32
                                                  CARLOS PHEARS | Report #0S24^30t7^38 fprQW^i5^^
                       Outcome: Deleted - This Item was removed from your credit report ^Please'revlewX ,
                                                                                      .               -   ■




hpf
Ipr
tpSpp
m



                                                                                                               •a-..




                                                                                                                       'y




                                                                                                              ,«$|U
                                                                                                               «'• :W.
                                                                                                                        '-■ft.'*
                                                                                                                            .   %■’•<•. V




Si’
&v .■
Sfe
                                                Case
                                                 Case1:20-cv-02843-RDB
                                                      1:20-cv-02843-RDB Document
                                                                         Document1-2
                                                                                  2 Filed
                                                                                     Filed09/30/20
                                                                                           09/30/20 Page
                                                                                                     Page31
                                                                                                          32ofof31
                                                                                                                 32


»> We have researched the credit account. Accounts - 444796235327* The results are: Additional information has been provided from the original source
                                                                                                                                               that the
‘PORTFOLIO STATUS •ADDITIONAL INFORMATION •HISTORICAL ACCOUNT INFORMATION. If you have additional questions about this item please contact
LvnvFutidingTXC^PO B6x -f269, 'Grmrmlie SC29602’PH6n@:'(866?46£-ii83 V         ' *"' ’ ’ " ' ''

aimmmmmmmmmmmmmmxmmammmmmtMmmmisimmmmmmimmm:
Account Nonber                               Dais Opened   High Credit             CteditUatfl           Toms OumBoo         Terra Frequency               Months Rewd        AcftrfV DMJgndw’                   Creator QasrfScagan
444798235327*                                01/18/2019 $865                       $0                                                                      13                                                    Financial
Items As of       Bdanee       Amount                 Qgoof       Actual                     Scheduled           Date diet          Data of         DateMrJ,       ChargaOtt             QeferredPay BaQoonPay               BaSoon    Dab
Date Reported    Amount        Post Duo               LastPqymeol Payment Amotml             Payment Amount      DaSn^jeuy          LastAcfitfity . DeLfstRptt     Amount                Start Date  Amount                  PayOate   Closed
06/23/2020       $865          $865                                $0                        $0                  08/2018       ,                  04fi019- $0                                       $0
8tstua                     Type uf Aooount                           TVpoof loan                                 Whose Account                                   PcitfoSo Indicator                PortWb States
Collodion Account    Open                                            DebtBuyar Account-                          Individual Account                              Original Creditor                                               NA
ADDITIONAL INFORMATION:                                                                                                                                                                                           EXHIBIT
Consumer Disputes - Reinvestigation in Process
Consumer Disputes This Account information
                                                                                                                                                                                                      f              A
Collection Account
 Historical Account Information
          Balance          Scheduled             Actual              Date of             High •               Credit               Amount              Type of                                                               Activity
                           Payment               Payment             Last                Credit               Limit                Past                Loan                                                                  Designator
                           Amount                Amount              Payment                                                       Due
05/20 $865                                                                               $B$S                                      $0                 Debt Buyer Account
ADDITIONAL INFORMATION:
                                                                                                         L




04/20
ADDITIONAL INFORMATION:
                                                                                             >5
                                                                                                         I                     po                    (Debt Buyer Account
                                                                                                                                                                                                                         I




(Continued On Next Page)                                                                               Page 16 of 70                                                                  0153049439APPLADM-002760380* 4090 - 4193 -/
